Exhibit 2.1 AMENDMENT NO. 1 TO THE ASSET PURCHASE AGREEMENT This AMENDMENT NO. 1 TO THE ASSET PURCHASE AGREEMENT (this “Amendment”) is made and entered into as of October 28, 2016 by and between Extreme Networks, Inc., a Delaware corporation (“Buyer”) and Zebra Technologies Corporation, a Delaware corporation (“Seller”), and amends that certain Asset Purchase Agreement (as amended, the “Agreement”), by and between Buyer and Seller, dated as of September 13, 2016.Any capitalized term used and not otherwise defined in this Amendment shall have the meaning ascribed to it in the Agreement.
